United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 05-1285
                               ___________

Curtis Murphy,                       *
                                     *
              Plaintiff - Appellant, *   Appeal from the United States
                                     *   District Court for the
       v.                            *   Western District of Missouri.
                                     *
City Utilities of Springfield, Mo.,  *   [UNPUBLISHED]
                                     *
              Defendant,             *
                                     *
City of Springfield, Mo.,            *
                                     *
              Defendant - Appellee,  *
                                     *
Wayne Scheer, Chairman of the Board *
of Public Utilities of Springfield,  *
Missouri, in both his individual and *
official capacity,                   *
                                     *
              Defendant.             *

                               ___________

                         Submitted: January 13, 2006
                            Filed: February 17, 2006
                             ___________

Before BYE, HEANEY, and COLLOTON, Circuit Judges.
                           ___________
PER CURIAM.

       Curtis Murphy appeals the district court's1 adverse grant of summary judgment
on each of his nineteen claims charging, inter alia, employment discrimination,
retaliation, breach of contract, promissory estoppel, unlawful termination, violation
of the Employee Retirement Income Security Act, 29 U.S.C. § 1140, defamation, and
negligence. Murphy also appeals the district court's denial of his motion to amend
his complaint.

       Murphy sought to amend his complaint nearly eight months after the deadline
set by the district court for amending the pleadings and shortly before the close of
discovery. The district court did not abuse its discretion by denying Murphy's motion
to amend his complaint which sought to add new parties and claims and was bereft
of reasons why the district court should allow the late amendment. See, e.g., Bell v.
Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998).

       After a de novo review of the record before the district court, we conclude
Murphy's claims are without merit. We affirm for the reasons given by the district
court. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                        -2-